 Case 3:18-cv-02747-B-BH Document 58 Filed 07/07/20                     Page 1 of 2 PageID 357



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

NATALIE HICKSON on behalf of the                  §
Estate of Malcom Loren Hickson                    §
              Plaintiff,                          §
                                                  §
v.                                                §     Civil Action No. 3:18-CV-02747-B
                                                  §
CITY OF CARROLLTON,                               §
          Defendants.                             §     Referred to U.S. Magistrate Judge

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court. Although the defendant objects to the recommendation to the extent

that it may be interpreted as recommending a final disposition of his entitlement to the defense of

qualified immunity, any such interpretation is not supported by the language of the recommendation.

It clearly states that the plaintiffs have identified genuine disputes of material fact that bear on the

determination of whether defendant is entitled to qualified immunity, and that the motion should be

denied because of those factual issues. (See doc. 55 at 16.) It does not recommend that the Court

find that the defendant is not entitled to the defense. It does not recommend that the genuine

material factual issues identified by the plaintiffs not be presented to a jury, and unless otherwise

agreed by the parties, those issues will be submitted to a jury for resolution. The defendant’s

objection is therefore OVERRULED.
Case 3:18-cv-02747-B-BH Document 58 Filed 07/07/20             Page 2 of 2 PageID 358



     Defendant Caleb West’s Motion for Summary Judgment, filed October 4, 2019 (doc. 38), is

DENIED.

     SIGNED this 7th day of July, 2020.



                                          _________________________________
                                          JANE J. BOYLE
                                          UNITED STATES DISTRICT JUDGE
